DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 05/31/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (WO 2021/086424); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 

In claim 50, line 22, “driving the rotation” should be - - driving rotation - -.
In claim 50, line 26, “the pivot axle” should be - - a pivot axle - -.
In claim 50, line 38,“around the gear teeth roots and the gear teeth tips” should be - - around gear teeth roots and gear teeth tips - -.
In claim 50, line 39, “the ratcheting” should be - - a ratcheting - -.
In claim 51, line 4, “the first” should be - - a first - -.
In claim 51, line 4, “the second” should be - - a second - -.
In claim 56, line 2, “both sides” should be - - both of the sides - -.
In claim 57, line 1, “one hole” should be - - one of the hole - -.
In claim 57, line 1, “another hole” should be - - another of the hole - -.
In claim 62, line 1, “one hole” should be - - one of the hole - -.
In claim 63, line 5, “the gear diameter” should be - - a gear diameter - -.
In claim 63, line 10, “the U-pawl first arm” should be - - a U-pawl first arm - -.
In claim 64, line 3, “the first-neutral-position” should be - - a first-neutral-position - -.
In claim 66, line 5, “the gear diameter” should be - - a gear diameter - -.
In claim 66, line 10, “the U-pawl first arm” should be - - a U-pawl first arm - -.
In claim 67, line 3, “the first-neutral-position” should be - - a first-neutral-position - -.
In claim 68, line 4, “the recessed-pawl arm” should be - - a recessed-pawl arm - -.
In claim 68, line 4, “the recessed-pawl tooth” should be - - a recessed-pawl tooth - -.
In claim 68, line 7, “including of and between” should be - - including and between - -.
In claim 68, line 10, “the pivot” should be - - a pivot - -.
In claim 68, line 11, “the measurement from the fully” should be - - a measurement from a fully - -.
In claim 69, line 3, “the manually pushing” should be - - a manually pushing - -.
In claim 70, line 2, “the second arm” should be - - a second arm - -.
In claim 71, line 4, “the recessed-pawl arm” should be - - a recessed-pawl arm - -.
In claim 71, line 4, “the recessed-pawl tooth” should be - - a recessed-pawl tooth - -.
In claim 71, line 7, “including of and between” should be - - including and between - -.
In claim 71, line 10, “the pivot” should be - - a pivot - -.
In claim 71, line 11, “the measurement from the fully” should be - - a measurement from a fully - -.
In claim 72, line 3, “the manually pushing” should be - - a manually pushing - -.
In claim 73, line 2, “the second arm” should be - - a second arm - -.
In claim 74, line 1, “two holes” should be - - two of the holes - -.
In claim 74, line 1, “one side” should be - - one of the side - -.
In claim 75, line 1, “the areas on the handle” should be - - an areas on a handle - -.
In claim 75, line 2, “each first hole from each second hole” should be - - each of the first hole from each of the second hole - -.
In claim 76, line 1, “the areas on the handle” should be - - an areas on a handle - -.
In claim 78, line 26, “assembly first” should be - - assembly the first - -.
In claim 78, line 37, “around the gear” should be - - around gear - -.
In claim 78, line 38, “the ratcheting” should be - - a ratcheting - -.
In claim 78, line 50, “the insertion” should be - - an insertion - -.
In claim 79, line 2, “one hole” should be - - one of the hole - -.
In claim 80, line 3, “a blocking device” should be - - the blocking device - -.
In claim 81, line 3, “a blocking device” should be - - the blocking device - -.
In claim 82, line 3, “a blocking device” should be - - the blocking device - -.
In claim 84, line 1, “or theft deterrence” should be - - or the theft deterrence - -.
In claim 86, line 1, “the component” should be - - a component - -.
In claim 89, line 1, “or theft deterrence” should be - - or the theft deterrence - -.
In claim 90, line 1, “or theft deterrence” should be - - or the theft deterrence - -.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Particularly, the limitation of “a means for applying flexible pressure on the U-pawl” (recited in independent claim 50, lines 33-36) in claims 51 and 59; and also the limitation of “means for the insertion of a blocking device in the handle assembly” (recited in independent claim 50, lines 42) in claims 56, 58, 61, 65 and 80, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE

Claims 50-90 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 50, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring means for the insertion of a blocking device in the handle assembly wherein the insertion of the blocking device in the handle assembly prevents the U-pawl from pivoting from the first-driving-position into the second-driving-position while allowing the U-pawl movement in the first-driving-position, and wherein the inserted blocking device allows normal back and forth operation of the U-pawl in the first-driving-position while ratchet turning the tube in the first- rotational-direction.  
Regarding claim 78, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring,
i) one or two holes provided through one or both sides of the handle assembly; or 
ii) an aligned first-set of two holes provided therethrough the two sides of the handle assembly; or 
iii) an aligned first-set of two holes and an aligned second-set of two holes provided therethrough the two sides of the handle assembly; 
for the insertion of a blocking device 
i) in the at least one hole, or 
ii) in the aligned first-set of two holes, or 
iii) in the aligned second-set of two holes, and 
the insertion of the blocking device prevents the U-pawl from pivoting into the second-driving-position while allowing the U-pawl movement and normal back and forth operation of the U-pawl in the first-driving-position while ratchet turning the tube in the first-rotational-direction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677